office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 filen-105420-08 uilc date date to mary gorman asst division counsel prefiling small_business self-employed from janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject qualified joint ventures and rental business income this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does a husband and wife’s election of qualified_joint_venture status qjv pursuant to sec_761 for a rental real_estate business convert the income derived from the business into net_earnings_from_self-employment nese when the income otherwise would be excluded from nese under sec_1402 conclusion no if the income is otherwise excludable from nese under sec_1402 election of qjv status does not convert such income into nese background on date the small_business and work opportunity tax act of act p l amended the internal_revenue_code code to add sec_761 to the code sec_761 provides special rules for a qualified_joint_venture qjv effective for taxable years beginning after date sec_761 provides filen-105420-08 that a qualified_joint_venture shall not be treated as a partnership for federal tax purposes thus a husband and wife who elect qjv status do not need to file a partnership income_tax return rather they are treated as maintaining two sole proprietorships for all federal tax purposes including income_tax and self-employment_tax and are required to file tax returns accordingly the irs has communicated to taxpayers that when a husband and wife elect qjv status each spouse must file with their joint income_tax return a separate schedule c form_1040 profit or loss from business sole_proprietorship or schedule f form_1040 profit of loss from farming and a separate schedule se form_1040 self- employment_tax as applicable see the article on the irs website at www irs gov keyword qualified_joint_venture while the general instructions for the form_1040 do not address the reporting of rental real_estate income that would otherwise be reported on schedule e form_1040 supplemental income and loss for those making a qjv election the instructions for the schedule e have informed taxpayers who make the qjv election for a rental real_estate business that each spouse must report his or her share of such income on their respective schedules c and not on schedules e we understand that various irs and counsel offices have received questions asking whether the qjv election results in the imposition of self-employment_tax on income from a rental real_estate business that would otherwise not be subject_to self- employment_tax law and analysis the act added sec_761 to the code which provides that a qjv shall not be treated as a partnership for federal tax purposes a qjv is a joint_venture that conducts a trade or busine sec_1 where the only members of the joint_venture are a husband and wife who file a joint_return both spouses materially participate in the trade_or_business and both spouses elect not to be treated as a partnership sec_761 for this purpose material_participation has the same meaning as under the passive_activity_loss rules in sec_469 and the corresponding regulations id the spouses must divide the items of income gain loss deduction and credit in accordance with their respective interests in the venture and each spouse takes into account each item as if it were attributable to him or her as a sole_proprietor sec_761 and c note that a husband and wife must be conducting a trade_or_business mere joint_ownership of property does not qualify for the election note that except as provided in sec_469 rental real_estate income or loss generally is treated as passive_income or loss under sec_469 the presence of material_participation does not change the passive character accordingly the spouses’ qjv election premised on the spouses’ material_participation does not alter the character of passive_income or loss filen-105420-08 generally the code imposes a tax upon an individual’s self-employment_income defined as net_earnings_from_self-employment nese with certain adjustments sec_1401 and sec_1402 the code defines nese generally as gross_income derived by an individual from a trade_or_business plus the distributive_share of income or loss from a partnership of which the individual is a member the code enumerates many exceptions to this general definition sec_1402 one such exception excludes rental income from real_estate from the definition of nese unless such rental income is received in the course of a trade_or_business as a real_estate dealer sec_1402 other provisions generally exclude dividend income and gain_or_loss from sale_or_exchange of a capital_asset see sec_1402 and the act further amended the definition of nese by adding new sec_1402 new sec_1402 states n otwithstanding the preceding provisions of this subsection each spouse’s share of income or loss from a qjv shall be taken into account as provided in sec_761 in determining nese of such spouse the relevant legislative_history makes clear that nese is determined by taking into account each spouse’s respective share of the business from the qjv just as for federal_income_tax purposes see h_r rep no pincite report the report indicates that the reason for the change is to reduce complexity for business ventures run by a husband and wife filing a joint_return by eliminating the need to file a partnership income_tax return because the reported income would be the same on a joint_return whether or not a partnership return is filed id pincite the report also expresses congress’ concern that in some cases only one spouse reports the net_earnings_from_self-employment from the venture with the result that only one spouse receives credit for social_security_benefit purposes id pincite congress intended each spouse to account for his or her respective share of the qjv income as a sole_proprietor anticipat ing that each spouse would account for his or her respective share on the appropriate form such as a schedule c id pincite additionally in explaining its reasons for the change congress expressed its expectation that both spouses not just one should be treated as having net_earnings_from_self-employment from the venture in accordance with their respective interests id pincite taken together the legislative_history suggests that any income earned by a qjv is reported for all federal tax purposes using the same forms as if each spouse were a sole_proprietor who earns such income however income from renting farm property is included in nese and is subject_to seca_tax if the income is derived by a contract between the owner or tenant of the land and another individual to produce agricultural or horticultural commodities such contract provides that the owner or tenant of the land will materially participate in the production of the commodity and such person does so materially participate see sec_1402 filen-105420-08 generally an individual who has income from a rental real_estate business would not be subject_to self-employment_tax on such income because it is excluded from nese sec_1402 the individual would report such income on a schedule e form_1040 amounts on the schedule e are carried over to the individual’s appropriate income_tax return usually a form_1040 u s individual_income_tax_return but are not included on schedule se form_1040 in calculating self- employment_tax the specific language of sec_1402 provides that each spouse’s share of the qjv income shall be taken into account in determining the nese of each spouse the reference back to sec_761 prescribes how the total income of the qjv is to be divided between the spouses the phrase notwithstanding the preceding provisions of this subsection read in context with the rest of sec_1402 and the legislative_history discussed above directs that none of the preceding subsections is to alter that allocation between spouses to read the phrase notwithstanding the preceding provisions of this subsection as nullifying the application of all the exclusions from nese would trigger dramatic changes in the application of self-employment_tax to spouses electing qjv not only rental real_estate income from a qjv but also dividends and capital_gains would become subject_to self-employment_tax if earned by a qjv we find no indication in the statute or legislative_history that congress intended the notwithstanding phrase to be read in that way the purpose of sec_761 was to eliminate a reporting burden specifically the filing of a partnership income_tax return in addition to the spouses’ joint income_tax return while ensuring that both participating spouses rather than just one spouse may receive social_security credit for their net_earnings_from_self-employment the purpose of sec_761 was not to convert income that would otherwise be excluded from nese altogether into income that is subject_to self-employment_tax as stated above a sole_proprietor with non-farm rental real_estate income would not pay self-employment_tax on such income unless it is received in the trade_or_business of a real_estate dealer accordingly in the case of a husband and wife who make the qjv election for a rental real_estate business each spouse has a share of the qjv income and each spouse may exclude his or her respective share of the qjv income from nese pursuant to the exclusion provided by sec_1402 case development hazards and other considerations we understand that following the instruction to those making a qjv election to report rental real_estate income from a qjv on schedules c rather than schedules e may prompt irs inquiries when a taxpayer files a form_1040 with schedules c attached but no corresponding schedules se we recommend that the appropriate service_center functions be alerted to this issue so that the appropriate actions can be taken to ensure the self-employment_tax provisions are applied correctly filen-105420-08 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me or ----------------------------of my office at -------------------- if you have any further questions
